*596Opinion by
Mr. Justice McIver,
Several parties were indicted for murder, but only Jones, Allen, and Hutson were arrested; and they were put upon trial at Hampton C. H, before Judge Cothran, at June term, 1883, and were convicted of manslaughter. From the judgment pronounced in the case, Allen and Hutson appealed. Held—
1. That in reading to the jury his notes of testimony, the Circuit judge did not violate the provisions of article IV., section 26, of the constitution. State v. White, 15 S. C., 392.
2. If the Circuit judge misstates the testimony in charging the jury, the proper time and place to correct such misstatements are at the trial, or at most by a motion for new trial, when they would be corrected. Exceptions alleging misstatements in a chai’ge present no errors of law.
3. The judge charged the jury “that the jury could not find those charged as aiding and abetting guilty of manslaughter only if the principal be found guilty of murder.” Inasmuch as defendants were found guilty of manslaughter only, an exception alleging error in this portion of the charge raises a purely speculative inquiry, in which courts of justice ought not to indulge.
Judgment affirmed.
J. P. Youmans, for appellant. F. II. Gantt, solicitor, contra.